DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
 The Applicant presents the following argument(s) [in italics]:
… Sikri still fails to show that the centralized recommendation is based, at least in part, on application-specific rules specific to the first end-user application. For example Sikri fails to show the consideration of any application-specific rules which are specific to any particular application. …
The Examiner respectfully disagrees with the Applicant. 

Sikri-Andrianov disclosed (re. Claim 1) a policy decision maker (Sikri-Column 10 Lines 15-25,Summing policy 306 outputs a scale up decision 308 or a scale down decision 310,  Column 8 Lines 60-65 , Custom summation and/or eviction policy algorithms can be plugged-in by implementing certain interfaces and setting them in a file such as, for example, the master configuration file )  to generate a centralized recommendation for a computing resource of a first end-user application (Sikri-Column 6 Lines 1-5, instructs a node to vote for a scale down when its average system CPU usage is less than 56 percent for a duration of 10 seconds )  based, at least in part, on application-specific rules specific to the first end-user application (Sikri-Column 2 Lines 20-30 disclosed the scaling master is configured to transmit, using the connection layer, at least one user-specified scaling and/or alerting query to each scaling agent, Column 7 Lines 40-50, SCQL tokens Table, SYSTEM.<Metric Name> Fully qualified name of a metric that is evaluated at the system level, e.g., CPU, Memory, etc. APPLICATION.<Metric Name> Fully qualified name of a metric that is evaluated at the application level, e.g., user requests, database load, etc. APPID Unique identifier of an application running on a node/instance. ) to scale-up or scale-down  (Sikri-Column 10 Lines 15-25,Summing policy 306 outputs a scale up decision 308 or a scale down decision 310, ) 

While Sikri-Andrianov substantially disclosed the claimed invention Sikri-Andrianov does not disclose (re. Claim 1) wherein the application-specific rules are defined by the first end-user application .


Semmandampalayam Paragraph 33 disclosed wherein the profile defines the initial (first) scale of the application when the application is initially launched. A dynamic profile is computed dynamically after the application is launched to specify an updated scale for each application, based on current average loading, CPU utilization, or available memory.
Semmandampalayam disclosed (re. Claim 1) wherein the application-specific rules are defined by the first end-user application (Semmandampalayam Paragraph 28, the application owner inputs an application scale and profile for each application. The scale is a distribution factor selected by the administrator and included in the profile of an application. The application owner selects the scale for each application…Paragraph 33,the profile defines the initial (first) scale of the application when the application is initially launched. A dynamic profile is computed dynamically after the application is launched to specify an updated scale for each application, based on current average loading, CPU utilization, or available memory)
Sikri,Andrianov and Semmandampalayam are analogous art because they present concepts and practices regarding auto-scaling algorithms.  At the time of the effective filing date of the 

 
Priority
	 
	The effective date of the claims described in this application is January 15, 2020.
 
Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-2,9-10,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikri (US Patent 9514018) further in view of Andrianov (USPGPUB 2019/0109762) further in view of Semmandampalayam (USPGPUB 2019/0235896).
In regard to Claim 1
 Sikri Column 2 Lines 20-30 disclosed the scaling master is configured to transmit, using the connection layer, at least one user-specified scaling and/or alerting query to each scaling agent. Each scaling agent is configured to execute the at least one scaling and/or alerting query received from the scaling master, and to report, using the connection layer, a result of the execution to the scaling master. The scaling master is further configured to receive each result and to form a scaling decision based on the results. Sikri Column 3 Lines 35-40 disclosed wherein forming a scaling decision may include aggregating the reported results, and making the scaling determination based on the aggregated result.
Sikri disclosed (re. Claim 1) a system associated with a cloud-based computing environment, comprising:
a centralized resource provisioning system, (Sikri-Column 2 Lines 20-30,scaling master ) associated with a plurality of end-user applications (Sikri-Column 2 Lines 20-30, each scaling agent is configured to execute the at least one scaling and/or alerting query received from the scaling master, and to report, using the connection layer, a result of the execution to the scaling master )  in the cloud-based computing environment, including:

computing resource of a first end-user application; (Sikri-Column 6 Lines 1-5, instructs a node to vote for a scale down when its average system CPU usage is less than 56 percent for a duration of 10 seconds )  based, at least in part, on application-specific rules specific to the first end-user application (Sikri-Column 2 Lines 20-30 disclosed the scaling master is configured to transmit, using the connection layer, at least one user-specified scaling and/or alerting query to each scaling agent, Column 7 Lines 40-50, SCQL tokens Table, SYSTEM.<Metric Name> Fully qualified name of a metric that is evaluated at the system level, e.g., CPU, Memory, etc. APPLICATION.<Metric Name> Fully qualified name of a metric that is evaluated at the application level, e.g., user requests, database load, etc. APPID Unique identifier of an application running on a node/instance. )
and
an application decision maker, associated with the first end-user application, (Sikri-Column 2 Lines 20-30, user-specified scaling and/or alerting query to each scaling agent )  to generate a decentralized recommendation for the computing resource of the first end-user application, (Sikri-Column 6 Lines 1-5, instructs a node to vote for a scale down when its average system CPU usage is less than 56 percent for a duration of 10 seconds ) 
While Sikri  substantially disclosed the claimed invention Sikri  does not disclose (re. Claim 1) wherein the application-specific rules are defined by the first end-user application.

Andrianov Paragraph 53 disclosed wherein the managing means 31 may manage a network service. The receiving means may receive information on a planned alteration of a VNF. The determining means 33 may determine when/if the planned alteration of a VNF will affect (have impact on) the network service. The approving means 34a may approve the planned alteration if no ( negative) impact is determined, the rejecting means 34b may reject the planned alteration if a ( negative) impact is determined, the offering means 34c may offer an amended alteration if a ( negative) impact is determined.
Andrianov disclosed (re. Claim 1) wherein a machine controller of the centralized resource provisioning system arranges to adjust the computing resource for the first end-user application (Andrianov-Paragraph 87, If the VNF LCM operation is a service -impacting, e.g. a scale-in or scale-down, then the NFVO managing the master NS needs to get confirmation from all user NSs ) when both the centralized recommendation and the decentralized recommendation (Andrianov-Paragraph 56, network service (NS) utilizing the shared VNF may be called a "user NS"  )    indicate that the adjustment is appropriate. (Andrianov-Paragraph 67, " master NS" or " master NFVO". Only if the master NS approves a planned LCM operation the LCM operation will indeed be performed ) 


While Sikri-Andrianov substantially disclosed the claimed invention Sikri-Andrianov does not disclose (re. Claim 1) wherein the application-specific rules are defined by the first end-user application .
 Semmandampalayam Paragraph 28 disclosed wherein the application owner inputs an application scale and profile for each application. The scale is a distribution factor selected by the administrator and included in the profile of an application. The application owner selects the scale for each application. The system allows the application owner to select from a predetermined set of scale options. 
Semmandampalayam Paragraph 33 disclosed wherein the profile defines the initial (first) scale of the application when the application is initially launched. A dynamic profile is computed dynamically after the application is launched to specify an updated scale for each application, based on current average loading, CPU utilization, or available memory.
Semmandampalayam disclosed (re. Claim 1) wherein the application-specific rules are defined by the first end-user application (Semmandampalayam Paragraph 28, the application owner inputs an application scale and profile for each application. The scale is a distribution factor selected by the administrator and included in the profile of an application. The application owner selects the scale for each application…Paragraph 33,the profile defines the initial (first) scale of the application when the application is initially launched. A dynamic profile is computed dynamically after the application is launched to specify an updated scale for each application, based on current average loading, CPU utilization, or available memory)
Sikri,Andrianov and Semmandampalayam  are analogous art because they present concepts and practices regarding auto-scaling algorithms.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Semmandampalayam into Sikri-Andrianov. The motivation for the said combination would have been to enable wherein the scale definition allows for an application overrides (individual scales for specific applications).  (Semmandampalayam -Paragraph 37 )


In regard to Claim 9
Claim 9 (re. method) recites substantially similar limitations as Claim 1.  Claim 9 is rejected on the same basis as Claim 1.
In regard to Claim 17
Claim 17 (re. non-transitory, computer readable medium) recites substantially similar limitations as Claim 1.  Claim 17 is rejected on the same basis as Claim 1.

	In regard to Claim 2,10,18
Sikri-Andrianov-Semmandampalayam disclosed (re. Claim 2,10,18) wherein the computing resource is associated with at least one of: (i) a memory allocation, (ii) a central processing unit allocation, (iii) a network bandwidth allocation, and (iv) a disk allocation.(Sikri-Column 7 Lines 40-50, SCQL tokens Table, SYSTEM.<Metric Name> Fully qualified name of a metric that is evaluated at the system level, e.g., CPU, Memory, etc. APPLICATION.<Metric Name> Fully qualified name of a metric that is evaluated at the application level, e.g., user requests, database load, etc. APPID Unique identifier of an application running on a node/instance. ) 


Claim 3,11,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sikri (US Patent 9514018) further in view of Andrianov (USPGPUB 2019/0109762) further in view of Semmandampalayam (USPGPUB 2019/0235896) further in view of Tang (US Patent 10412022).
	In regard to Claim 3,11,19
While Sikri-Andrianov-Semmandampalayam  substantially disclosed the claimed invention Sikri-Andrianov-Semmandampalayam  does not disclose (re. Claim 3,11,19) wherein the centralized recommendation is based on application logs associated with the first end-user application.
Tang Column 6 Lines 50-55, Column 6 Lines 50-55 disclosed wherein scaling service 110 or some other service of the computing resource service provider 116 may 
Tang disclosed (re. Claim 3,11,19) wherein the centralized recommendation is based on application logs associated with the first end-user application.(Tang-Column 6 Lines 50-55, Column 6 Lines 50-55,scaling service 110 or some other service of the computing resource service provider 116 may log each time the scaling service 110 outputs a new capacity for later reference by the customer-owner of the scalable target. This log may represent the scaling history of the scalable resource service 102.) 
Sikri,Andrianov and Tang are analogous art because they present concepts and practices regarding auto-scaling algorithms.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Tang into Sikri-Andrianov-Semmandampalayam .  The motivation for the said combination would have been to enable a customer of a computing resource service provider to dynamically scale a scalable dimension of a computing resource of a service that is not itself provided by the computing resource service provider to the customer (i.e., executed independent from services provided by the computing resource service provider to the customer), the service being one or more applications that provide the computing resource to the customer.

Claim 4-6,8,12-14,16,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikri (US Patent 9514018) further in view of Andrianov (USPGPUB 2019/0109762) further in view of Semmandampalayam (USPGPUB 2019/0235896) further in view of Li (USPGPUB 20170214634).
	In regard to Claim 4,12,20
Sikri-Andrianov-Semmandampalayam  disclosed (re. Claim 4,12,20) a centralized recommendation.( Sikri- Column 2 Lines 20-30 scaling master , Column 6 Lines 1-5, instructs a node to vote for a scale down when its average system CPU usage is less than 56 percent for a duration of 10 seconds) 
While Sikri-Andrianov-Semmandampalayam  substantially disclosed the claimed invention Sikri-Andrianov-Semmandampalayam  does not disclose (re. Claim 4,12,20) wherein the recommendation is based on at least one of: (i) reactive autoscaling, and (ii) predictive autoscaling.
Li Paragraph 32 disclosed wherein each tier may have its own VM scaling policy that operates in reaction to workload changes. Similarly, communication links may also have their own scaling policies reacting to changes in bandwidth utilization. Such scaling may be referred to as reactive scaling. Scaling the VM and links in reaction to, not ahead of, workload changes results in reduced performance or wasted resources due to scaling delay. Li Paragraph 34 disclosed wherein a joint auto-scaling policy 150 is shown which provides a policy for proactively and jointly scaling the resources at nodes and the connections between the nodes. In other words, scaling of resources may begin prior to workload changes reaching different nodes based on overall workload metrics, also referred to as runtime metrics. 
Li disclosed (re. Claim 4,12,20) wherein the recommendation is based on at least one of: (i) reactive autoscaling, and (ii) predictive autoscaling. (Li-Paragraph 32, scaling policies reacting to changes in bandwidth utilization. Such scaling may be referred to as reactive scaling. Scaling the VM and links in reaction to, not ahead of, workload changes results in reduced performance or wasted resources due to scaling delay, Paragraph 34,   policy for proactively and jointly scaling the resources at nodes and the connections between the nodes. Scaling of resources may begin prior to workload changes reaching different nodes based on overall workload metrics, also referred to as runtime metrics ) 
Sikri,Andrianov and Li are analogous art because they present concepts and practices regarding auto-scaling algorithms.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Li into Sikri-Andrianov-Semmandampalayam .  The motivation for the said combination would have been to enable nodes and links between the nodes to be scaled jointly in accordance with an auto-scaling policy.(Li-Paragraph 43)
Sikri-Andrianov-Semmandampalayam-Li disclosed (re. Claim 4,12,20) wherein the centralized recommendation (Sikri- Column 2 Lines 20-30 scaling master , Column 6 Lines 1-5, instructs a node to vote for a scale down when its average system CPU usage is less than 56 percent for a duration of 10 seconds)  is based on at least one of: (i) reactive autoscaling, and (ii) predictive autoscaling. (Li-Paragraph 32, scaling policies reacting to changes in bandwidth utilization. Such scaling may be referred to as reactive scaling. Scaling the VM and links in reaction to, not ahead of, workload changes results in reduced performance or wasted resources due to scaling delay, Paragraph 34,   policy for proactively and jointly scaling the resources at nodes and the connections between the nodes. Scaling of resources may begin prior to workload changes reaching different nodes based on overall workload metrics, also referred to as runtime metrics ) 

	In regard to Claim 5,13
Sikri-Andrianov-Semmandampalayam-Li disclosed (re. Claim 5,13) wherein the decentralized recommendation (Sikri-Column 2 Lines 20-30, user-specified scaling and/or alerting query to each scaling agent )   is based on at least one of: (i) reactive autoscaling, and (ii) predictive autoscaling. (Li-Paragraph 32, scaling policies reacting to changes in bandwidth utilization. Such scaling may be referred to as reactive scaling. Scaling the VM and links in reaction to, not ahead of, workload changes results in reduced performance or wasted resources due to scaling delay, Paragraph 34,   policy for proactively and jointly scaling the resources at nodes and the connections between the nodes. Scaling of resources may begin prior to workload changes reaching different nodes based on overall workload metrics, also referred to as runtime metrics ) 
 	In regard to Claim 6,14
While Sikri-Andrianov-Semmandampalayam  substantially disclosed the claimed invention Sikri-Andrianov-Semmandampalayam  does not disclose (re. Claim 6,14) wherein the application decision maker communicates with the centralized resource provisioning system via a representational state transfer application programming interface.
 Auto-scaling decisions of the scaling service 325 are illustrated at 340, and may include adding or removing link capacities of the distributed application using network control representational state transfer (REST) APIs (e.g., Nova and Neutron+extensions) …The decisions 340 are provided to an infrastructure as a service (IaaS) cloud platform, such as for example OpenStack, which then performs the decisions on a datacenter infrastructure 350 )
Sikri,Andrianov and Li are analogous art because they present concepts and practices regarding auto-scaling algorithms.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Li into Sikri-Andrianov-Semmandampalayam .  The motivation for the said combination would have been to enable nodes and links between the nodes to be scaled jointly in accordance with an auto-scaling policy.(Li-Paragraph 43)

In regard to Claim 8,16
Sikri-Andrianov-Semmandampalayam-Li disclosed (re. Claim 8,16) wherein the end-user application is associated with at least one of: (i) an Infrastructure-as-a-Service (“IaaS”), (Li-Paragraph 46, Auto-scaling decisions of the scaling service 325 …The decisions 340 are provided to an infrastructure as a service (IaaS) cloud platform, ) and (ii) a Platform-as-a-Service (“PaaS”).

Claim 7,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sikri (US Patent 9514018) further in view of Andrianov (USPGPUB 2019/0109762) further in view of Semmandampalayam (USPGPUB 2019/0235896) further in view of Li (USPGPUB 20170214634) further in view of Kataki (US Patent 10528427).
	In regard to Claim 7,15
Sikri-Andrianov-Semmandampalayam -Li disclosed (re. Claim 7,15) wherein the centralized resource provisioning system arranges to adjust the computing resource for the first end-user application when the centralized recommendation indicates that the adjustment is appropriate. (Andrianov-Paragraph 67, " master NS" or " master NFVO". Only if the master NS approves a planned LCM operation the LCM operation will indeed be performed )   
 While Sikri-Andrianov-Semmandampalayam -Li substantially disclosed the claimed invention Sikri-Andrianov-Semmandampalayam -Li does not disclose (re. Claim 7,15) wherein there is communication failure between the centralized resource provisioning system and the application decision maker.
Kataki Column 3 Lines 30-35 disclosed detecting that an application has become non-responsive, unreachable, or otherwise in an error state. Further, embodiments presented herein provide a self-healing system which can automatically restore a non-responsive or failed application to a normal operating state, including restoring and restarting, as needed, any upstream or downstream applications associated with the non-responsive application.

Kataki disclosed (re. Claim 7,15) wherein there is communication failure between the centralized resource provisioning system and the application decision maker.( Kataki- Column 4 Lines 1-10, the self-healing system determines whether the server itself has failed (e.g., due to a lost network connection with the server) or the application itself has failed ) 
Sikri,Andrianov and Kataki are analogous art because they present concepts and practices regarding auto-scaling algorithms.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Kataki into Sikri-Andrianov-Semmandampalayam .  The motivation for the said combination would have been to enable the self-healing system to trigger an auto-restoration process to rapidly bring an application on a host server back in service.(Kataki-Column 4 Lines 20-25)




Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444